Citation Nr: 0411415	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  97-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury.  

2.  Entitlement to service connection for poliomyelitis.  

3.  Entitlement to service connection for a disorder of the colon.  

4.  Entitlement to service connection for a heart disorder to 
include hypertension.  

5.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from May 1940 to September 1960.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in March 1997 by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

By a decision of January 22, 1999, the Board denied the veteran's 
claims.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which vacated 
the Board's decision and remanded the case to the Board for 
further proceedings.  

In May 2001, the Board remanded the veteran's claims to the RO for 
additional development.  The case has been returned to the Board 
and is ready for further review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  



REMAND

In April 2004, the Board informed the veteran that the Member of 
the Board (now Veterans Law Judge) who conducted the veteran's 
hearing in September 1998 was no longer employed by the Board.  
The veteran was informed that under the law, he was entitled to 
another hearing.  That same month, the veteran responded that he 
wished to be scheduled for another hearing before the Board at the 
RO.  

Thus, in order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
action:



The RO should schedule the veteran for a personal hearing to be 
conducted by a Veterans Law Judge at the RO.  The RO must notify 
the veteran and his representative of the date, time and place of 
such a hearing by letter and a copy of the letter should be placed 
in the record.  After the hearing is conducted, the case should be 
returned to the Board, in accordance with appellate procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





